Citation Nr: 0114761	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-21 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for status post left total 
knee replacement, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty for training with the 
United States Army Reserves from December 1973 to April 1974 
and on inactive duty for training in May 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that continued a 30 percent rating for 
traumatic arthritis of the left knee status post lateral 
meniscectomy, distal femoral osteotomy and total knee 
arthroplasty.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's left knee disability, to include status 
post total knee replacement, produces severe painful motion.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for a 60 percent evaluation for the veteran's 
service-connected left knee disability, to include status 
post total knee replacement, have been met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5055 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Medical records show that while on inactive duty for training 
in May 1974, the veteran fell from a moving jeep fracturing 
his left knee.  He was taken to a private hospital where he 
underwent an open reduction and internal fixation of the 
lateral tibial plateau fracture of the left knee.

In September 1976 the RO granted the veteran's October 1975 
claim for service connection for postoperative residuals, 
left lateral meniscectomy, and assigned a 10 percent rating.

An October 1992 VA hospital report shows that the veteran's 
left knee went to nonunion with some broken hardware.  
Surgery was performed for removal of the metal left distal 
femur, revision of instrumentation and bone graft left distal 
femur.

In June 1993 the RO increased the veteran's left knee rating 
from 10 to 30 percent for severe left knee impairment.

VA medical records show that the veteran underwent removal of 
the left distal femoral blade plate in October 1996.

In June 1999 a left total knee replacement was performed on 
the veteran's left knee at a VA medical facility.  The 
veteran tolerated the procedure well and that there were no 
intraoperative complications.

Later in June 1999 the veteran filed a claim for an increased 
rating for his left knee disability.

A July 1999 VA progress record contains the veteran's report 
of decreased swelling and notes that he had been 
participating in daily physical therapy.  Findings revealed 
that his fusion had healed and that he had range of motion to 
80 degrees.  He was given an impression of "progressing 
slowly".

In a July 1999 rating decision, the RO assigned the veteran a 
schedular 100 percent rating effective August 1, 1999, which 
was to be decreased to a 30 percent rating effective August 
1, 2000.

In May 2000 the veteran filed a claim for an increased rating 
for his left knee disability asserting that the left knee 
continued to swell and cause him to stumble and that the knee 
sometimes felt like it was going to go out completely.

At a VA orthopedic examination in June 2000, the veteran 
reported that he worked as a school bus driver with the 
"utmost difficulty".  He complained of left knee swelling 
and that his left knee hurt all the time.  He said that he 
had difficulty walking and he used a straight cane.  
Objectively, he could not balance on the knee or perform a 
left knee squat.  Findings revealed old, nontender surgical 
scars on the left knee in the center, medially and laterally.  
There were marked crepitations in passive range of motion, on 
medial and lateral stress testing and drawer sign.  There was 
no tenderness or instability.  The knee appeared to be 
swollen markedly, but there was no wasting of the muscles.  
Active range of motion was 10-78 degrees with moderate 
discomfort displayed.  The examiner said that May 2000 X-rays 
of the left knee indicated that the total knee replacement 
with prosthesis was in satisfactory condition and 
degenerative joint changes.  He opined that the veteran 
continued to be independent in activities of daily living and 
transferred with moderate to severe discomfort and 
difficulty.  

In an August 2000 rating decision, the RO continued the 
veteran's 30 percent rating for traumatic arthritis of the 
left knee status post lateral meniscectomy, distal osteotomy 
and total knee arthroplasty.

In a Notice of Disagreement dated in September 2000, the 
veteran said that he had chronic pain and swelling in his 
left knee and that he met the standards for a 60 percent 
rating.

In the veteran's Substantive Appeal dated in September 2000, 
he reported a steady decline in his ability to use the left 
knee since the assignment of his 30 percent rating.  He said 
that his symptoms included a constant, sharp pain as well as 
numbness and throbbing in his entire left leg which requiring 
pain medication.  

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In the instant case, the RO has met its 
duty to assist the veteran in the development of his claim 
under the VCAA.  By virtue of the Statement of the Case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  In addition, VA treatment records have been obtained 
and incorporated into the claims file and the veteran has 
been afforded VA examinations.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

When after careful and consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2000).

The veteran in this case underwent a total left knee 
replacement in June 1999.  In regard to knee replacements 
(prosthesis), VA's rating schedule provides for a temporary 
total rating for one year following implantation of the 
prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2000).  
Thereafter, a rating is assigned based on residual 
impairment.  Chronic residuals consisting of severe painful 
motion or weakness in the affected extremity warrant a 60 
percent evaluation.  With intermediate degrees of residual 
weakness, pain, or limitation of motion, the disability is 
rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  
The minimum rating assignable is 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2000).

In Deluca v. Brown, 8, Vet. App. 202 (1995), the United 
States Court of Appeals for Veterans Claims held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  As a musculoskeletal 
disability, the veteran's left knee disability must be 
considered in light of the Court's guidelines in Deluca.

The veteran contends in his October 2000 substantive appeal 
that his left knee disability should be rated at 60 percent 
as he is in constant pain and unable to function normally.  
He described the pain as continuous and sharp.  He also 
complained in a September 2000 notice of disagreement of 
chronic swelling in the left knee.  A June 2000 VA 
examination report similarly reflects the veteran's report 
that his left knee hurt all the time.  As far as findings, 
the examiner noted that the veteran displayed moderate 
discomfort when performing active range of motion (of 10-78 
degrees), and opined that in the context of function, the 
veteran transferred with moderate to severe discomfort and 
difficulty.  He also noted that the veteran walked with a 
straight cane.  Other left knee residuals noted by the 
examiner include marked swelling and marked crepitation.  

By considering the veteran's moderate discomfort on 
performing active ranges of motion of the left knee, together 
with the moderate to severe discomfort and difficulty he 
experiences overall in function due to the left knee, and, 
resolving any reasonable doubt in the veteran's favor, the 
Board concludes that the veteran's left knee disability is 
consistent with the criterion under Code 5055 for residual 
severe painful motion.

While an evaluation of the veteran's left knee disability is 
not limited to Diagnostic Code 5055, there is no other 
diagnostic codes for this disability that affords the veteran 
a higher than 60 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5263 (2000).  This is so since the 
maximum evaluation for limitation of flexion under Code 5260 
is 30 percent and the maximum evaluation for limitation of 
extension under Code 5261 is 50 percent.  While a maximum 
evaluation for knee ankylosis under Code 5256 is 60 percent, 
there is no evidence that the veteran's left knee is 
ankylosed and, even if there were, the evidence already 
supports a 60 percent evaluation under Code 5055.  
Furthermore, a separate rating under these codes (in addition 
to a rating under Code 5055) is prohibited because it would 
mean rating the same manifestations such as painful motion 
and weakness under different diagnoses and would violate the 
rule against pyramiding.  38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59 
(2000); Deluca, supra. 

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the veteran's left knee disability 
picture more closely approximates the criteria for a 60 
percent rating.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5055 (2000).



ORDER

An increased rating, to 60 percent, for the veteran's left 
knee disability is granted, subject to the law and 
regulations regarding the payment of monetary benefits.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

	



 

